Morton, C. J.
It is the rule, settled by numerous decisions, that exceptions taken in cases pending in the Superior Court cannot be entered and heard in this court until the case has been finally disposed of, or is ripe for judgment, in the court below.
Interlocutory judgments or rulings cannot be heard until after a final disposition of the case in the Superior Court. Boyce v. Wheeler, 133 Mass. 554, and cases cited. Crompton Carpet Co. v. Worcester, 119 Mass. 375. This rule applies to the case before us. In Marshall v. Merritt, 13 Allen, 274, which, like this case, was a complaint under the mill act, exceptions were taken to a ruling at the hearing, upon the question whether a warrant should issue to empanel a jury to assess the complainant’s damages, and were entered in this court before the jury trial was had; and it was held that they must be dismissed as prematurely entered, because there had been no final determination of the case in the Superior Court.

.Exceptions dismissed.